Exhibit 10.1

 

SOUTHWEST CASINO AND HOTEL CORP.
2004 STOCK INCENTIVE PLAN

 


1.             PURPOSE OF PLAN.


 

The purpose of the Southwest Casino and Hotel Corp. 2004 Stock Incentive Plan
(the “Plan”) is to advance the interests of Southwest Casino and Hotel Corp.
(the “Company”) and its shareholders by enabling the Company and its
Subsidiaries to attract and retain persons of skill and ability to perform
services for the Company and its Subsidiaries by providing an incentive to such
individuals through equity participation in the Company and by rewarding such
individuals who contribute to the achievement by the Company of its economic
objectives.

 


2.             DEFINITIONS.


 

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:

 


2.1           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 

2.2           “Broker Exercise Notice” means a written notice pursuant to which
a Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares or loan a sufficient amount of
money to pay all or a portion of the exercise price of the Option and/or any
related withholding tax obligations and remit such sums to the Company and
directs the Company to deliver stock certificates to be issued upon such
exercise directly to such broker or dealer.

 

2.3           “Change in Control” means an event described in Section 13.1 of
the Plan.

 


2.4           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 

2.5           “Committee” means the group of individuals administering the Plan,
as provided in Section 3 of the Plan.

 

2.6           “Common Stock” means the common stock of the Company, $.01 par
value, or the number and kind of shares of stock or other securities into which
such common stock may be changed in accordance with Section 4.3 of the Plan.

 

2.7           “Disability” means the disability of the Participant such as would
entitle the Participant to receive disability income benefits pursuant to the
long-term disability plan of the Company or Subsidiary then covering the
Participant or, if no such plan exists or is applicable to the Participant, the
permanent and total disability of the Participant within the meaning of
Section 22(e)(3) of the Code.

 

2.8           “Eligible Recipients” means all employees of the Company or any
Subsidiary and any non-employee directors, consultants and independent
contractors of the Company or any Subsidiary.

 


2.9           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

2.10         “Fair Market Value” means, with respect to the Common Stock, as of
any date (or, if no shares were traded or quoted on such date, as of the next
preceding date on which there was such a trade or quote) (a) the mean between
the reported high and low sale prices of the Common Stock if the Common Stock is
listed, admitted to unlisted trading privileges or reported on any foreign or
national securities exchange or on the Nasdaq National Market or an equivalent
foreign market on which sale prices are reported; (b) if the Common Stock is not
so listed, admitted to unlisted trading privileges or reported, the closing bid
price as reported by the Nasdaq SmallCap Market, OTC Bulletin Board or the
National Quotation Bureau, Inc. or other comparable service; or (c) if the
Common Stock is not so listed or reported, such price as the Committee
determines in good faith in the exercise of its reasonable discretion.

 

2.11         “Incentive Award” means an Option, Stock Appreciation Right,
Restricted Stock Award, Performance Unit or Stock Bonus granted to an Eligible
Recipient pursuant to the Plan.

 

2.12         “Incentive Stock Option” means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 6 of the Plan that
qualifies as an “incentive stock option” within the meaning of Section 422 of
the Code.

 

2.13         “Non-Statutory Stock Option” means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 6 of the Plan that does not
qualify as an Incentive Stock Option.

 

2.14         “Option” means an Incentive Stock Option or a Non-Statutory Stock
Option.

 

2.15         “Participant” means an Eligible Recipient who receives one or more
Incentive Awards under the Plan.

 

2.16         “Performance Unit” means a right granted to an Eligible Recipient
pursuant to Section 9 of the Plan to receive a payment from the Company, in the
form of stock, cash or a combination of both, upon the achievement of
established employment, service, performance or other goals.

 

2.17         “Previously Acquired Shares” means shares of Common Stock that are
already owned by the Participant or, with respect to any Incentive Award, that
are to be issued upon the grant, exercise or vesting of such Incentive Award.

 

2.18         “Restricted Stock Award” means an award of Common Stock granted to
an Eligible Recipient pursuant to Section 8 of the Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 8.

 

2.19         “Retirement” means termination of employment or service pursuant to
and in accordance with the regular (or, if approved by the Board for purposes of
the Plan, early) retirement/pension plan or practice of the Company or
Subsidiary then covering the Participant, provided that if the Participant is
not covered by any such plan or practice, the Participant will be deemed to be
covered by the Company’s plan or practice for purposes of this determination.

 


2.20         “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED.

 

2

--------------------------------------------------------------------------------


 

2.21         “Stock Appreciation Right” means a right granted to an Eligible
Recipient pursuant to Section 7 of the Plan to receive a payment from the
Company, in the form of stock, cash or a combination of both, equal to the
difference between the Fair Market Value of one or more shares of Common Stock
and the exercise price of such shares under the terms of such Stock Appreciation
Right.

 

2.22         “Stock Bonus” means an award of Common Stock granted to an Eligible
Recipient pursuant to Section 10 of the Plan.

 

2.23         “Subsidiary” means any entity that is directly or indirectly
controlled by the Company or any entity in which the Company has a significant
equity interest, as determined by the Committee.

 

2.24         “Tax Date” means the date any withholding tax obligation arises
under the Code or other applicable tax statute for a Participant with respect to
an Incentive Award.

 


3.             PLAN ADMINISTRATION.


 

3.1           The Committee.  The Plan will be administered by the Board or by a
committee of the Board.  So long as the Company has a class of its equity
securities registered under Section 12 of the Exchange Act, any committee
administering the Plan will consist solely of two or more members of the Board
who are “non-employee directors” within the meaning of Rule 16b-3 under the
Exchange Act and, if the Board so determines in its sole discretion, who are
“outside directors” within the meaning of Section 162(m) of the Code.  Such a
committee, if established, will act by majority approval of the members (but may
also take action with the written consent of a majority of the members of such
committee), and a majority of the members of such a committee will constitute a
quorum.  As used in the Plan, “Committee” will refer to the Board or to such a
committee, if established.  To the extent consistent with corporate law, the
Committee may delegate to any officers of the Company the duties, power and
authority of the Committee under the Plan pursuant to such conditions or
limitations as the Committee may establish; provided, however, that only the
Committee may exercise such duties, power and authority with respect to Eligible
Recipients who are subject to Section 16 of the Exchange Act.  The Committee may
exercise its duties, power and authority under the Plan in its sole and absolute
discretion without the consent of any Participant or other party, unless the
Plan specifically provides otherwise.  Each determination, interpretation or
other action made or taken by the Committee pursuant to the provisions of the
Plan will be final, conclusive and binding for all purposes and on all persons,
including, without limitation, the Company, the shareholders of the Company, the
participants and their respective successors-in-interest.  No member of the
Committee will be liable for any action or determination made in good faith with
respect to the Plan or any Incentive Award granted under the Plan.

 


3.2           AUTHORITY OF THE COMMITTEE.


 


(A)           IN ACCORDANCE WITH AND SUBJECT TO THE PROVISIONS OF THE PLAN, THE
COMMITTEE WILL HAVE THE AUTHORITY TO DETERMINE ALL PROVISIONS OF INCENTIVE
AWARDS AS THE COMMITTEE MAY DEEM NECESSARY OR DESIRABLE AND AS CONSISTENT WITH
THE TERMS OF THE PLAN, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING: (I) THE
ELIGIBLE RECIPIENTS TO BE SELECTED AS PARTICIPANTS; (II) THE NATURE AND EXTENT
OF THE INCENTIVE AWARDS TO BE MADE TO EACH PARTICIPANT (INCLUDING THE NUMBER OF
SHARES OF COMMON STOCK TO BE SUBJECT TO EACH

 

3

--------------------------------------------------------------------------------


 


INCENTIVE AWARD, ANY EXERCISE PRICE, THE MANNER IN WHICH INCENTIVE AWARDS WILL
VEST OR BECOME EXERCISABLE AND WHETHER INCENTIVE AWARDS WILL BE GRANTED IN
TANDEM WITH OTHER INCENTIVE AWARDS) AND THE FORM OF WRITTEN AGREEMENT, IF ANY,
EVIDENCING SUCH INCENTIVE AWARD; (III) THE TIME OR TIMES WHEN INCENTIVE AWARDS
WILL BE GRANTED; (IV) THE DURATION OF EACH INCENTIVE AWARD; AND (V) THE
RESTRICTIONS AND OTHER CONDITIONS TO WHICH THE PAYMENT OR VESTING OF INCENTIVE
AWARDS MAY BE SUBJECT.  IN ADDITION, THE COMMITTEE WILL HAVE THE AUTHORITY UNDER
THE PLAN IN ITS SOLE DISCRETION TO PAY THE ECONOMIC VALUE OF ANY INCENTIVE AWARD
IN THE FORM OF CASH, COMMON STOCK OR ANY COMBINATION OF BOTH.


 


(B)           THE COMMITTEE WILL HAVE THE AUTHORITY UNDER THE PLAN TO AMEND OR
MODIFY THE TERMS OF ANY OUTSTANDING INCENTIVE AWARD IN ANY MANNER, INCLUDING,
WITHOUT LIMITATION, THE AUTHORITY TO MODIFY THE NUMBER OF SHARES OR OTHER TERMS
AND CONDITIONS OF AN INCENTIVE AWARD, EXTEND THE TERM OF AN INCENTIVE AWARD,
ACCELERATE THE EXERCISABILITY OR VESTING OR OTHERWISE TERMINATE ANY RESTRICTIONS
RELATING TO AN INCENTIVE AWARD, ACCEPT THE SURRENDER OF ANY OUTSTANDING
INCENTIVE AWARD OR, TO THE EXTENT NOT PREVIOUSLY EXERCISED OR VESTED, AUTHORIZE
THE GRANT OF NEW INCENTIVE AWARDS IN SUBSTITUTION FOR SURRENDERED INCENTIVE
AWARDS; PROVIDED, HOWEVER THAT THE AMENDED OR MODIFIED TERMS ARE PERMITTED BY
THE PLAN AS THEN IN EFFECT AND THAT ANY PARTICIPANT ADVERSELY AFFECTED BY SUCH
AMENDED OR MODIFIED TERMS HAS CONSENTED TO SUCH AMENDMENT OR MODIFICATION.  NO
AMENDMENT OR MODIFICATION TO AN INCENTIVE AWARD, HOWEVER, WHETHER PURSUANT TO
THIS SECTION 3.2 OR ANY OTHER PROVISIONS OF THE PLAN, WILL BE DEEMED TO BE A
RE-GRANT OF SUCH INCENTIVE AWARD FOR PURPOSES OF THIS PLAN.


 


(C)           IN THE EVENT OF (I) ANY REORGANIZATION, MERGER, CONSOLIDATION,
RECAPITALIZATION, LIQUIDATION, RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT,
COMBINATION OF SHARES, RIGHTS OFFERING, EXTRAORDINARY DIVIDEND OR DIVESTITURE
(INCLUDING A SPIN-OFF) OR ANY OTHER SIMILAR CHANGE IN CORPORATE STRUCTURE OR
SHARES; (II) ANY PURCHASE, ACQUISITION, SALE OR DISPOSITION OF A SIGNIFICANT
AMOUNT OF ASSETS OR A SIGNIFICANT BUSINESS; (III) ANY CHANGE IN ACCOUNTING
PRINCIPLES OR PRACTICES; OR (IV) ANY OTHER SIMILAR CHANGE, IN EACH CASE WITH
RESPECT TO THE COMPANY OR ANY OTHER ENTITY WHOSE PERFORMANCE IS RELEVANT TO THE
GRANT OR VESTING OF AN INCENTIVE AWARD, THE COMMITTEE (OR, IF THE COMPANY IS NOT
THE SURVIVING CORPORATION IN ANY SUCH TRANSACTION, THE BOARD OF DIRECTORS OF THE
SURVIVING CORPORATION) MAY, WITHOUT THE CONSENT OF ANY AFFECTED PARTICIPANT,
AMEND OR MODIFY THE VESTING CRITERIA OF ANY OUTSTANDING INCENTIVE AWARD THAT IS
BASED IN WHOLE OR IN PART ON THE FINANCIAL PERFORMANCE OF THE COMPANY (OR ANY
SUBSIDIARY OR DIVISION THEREOF) OR SUCH OTHER ENTITY SO AS EQUITABLY TO REFLECT
SUCH EVENT, WITH THE DESIRED RESULT THAT THE CRITERIA FOR EVALUATING SUCH
FINANCIAL PERFORMANCE OF THE COMPANY OR SUCH OTHER ENTITY WILL BE SUBSTANTIALLY
THE SAME (IN THE SOLE DISCRETION OF THE COMMITTEE OR THE BOARD OF DIRECTORS OF
THE SURVIVING CORPORATION) FOLLOWING SUCH EVENT AS PRIOR TO SUCH EVENT;
PROVIDED, HOWEVER, THAT THE AMENDED OR MODIFIED TERMS ARE PERMITTED BY THE PLAN
AS THEN IN EFFECT.


 


4.             SHARES AVAILABLE FOR ISSUANCE.


 

4.1           Maximum Number of Shares Available.  Subject to adjustment as
provided in Section 4.3 of the Plan or by amendment, the maximum number of
shares of Common Stock that will be available for issuance under the Plan will
be 3,000,000 shares.  Notwithstanding any other provisions of the Plan to the
contrary, no Participant in the Plan may be granted any Options or Stock
Appreciation Rights, or any other Incentive Awards with a value basked solely on
an increase in the value of the Common Stock after the date of grant, relating
to more than

 

4

--------------------------------------------------------------------------------


 

300,000 shares of Common Stock in the aggregate in any fiscal year of the
Company (subject to adjustment as provided in Section 4.3 of the Plan).

 

4.2           Accounting for Incentive Awards.  Shares of Common Stock that are
issued under the Plan or that are subject to outstanding Incentive Awards will
be applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan.  Any shares of Common Stock that are
subject to an Incentive Award that lapses, expires, is forfeited or for any
reason are terminated unexercised or unvested and any shares of Common Stock
that are subject to an Incentive Award that is settled or paid in cash or any
form other than shares of Common Stock will automatically again become available
for issuance under the Plan.  Any shares of Common Stock that constitute the
forfeited portion of a Restricted Stock Award will not become available for
re-issuance under the Plan after they have been so forfeited.

 

4.3           Adjustments to Shares and Incentive Awards.  In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares, rights
offering, divestiture or extraordinary dividend (including a spin-off) or any
other similar change in the corporate structure or shares of the Company, the
Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) will make
appropriate adjustment (which determination will be conclusive) as to the number
and kind of securities or other property (including cash) available for issuance
or payment under the Plan and, in order to prevent dilution or enlargement of
the rights of Participants, (a) the number and kind of securities or other
property (including cash) subject to outstanding Incentive Awards; and (b) the
exercise price of outstanding Options and Stock Appreciation Rights.

 


5.             PARTICIPATION.


 

Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Subsidiaries.  Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion.  Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.

 


6.             OPTIONS.


 

6.1           Grant.  An Eligible Recipient may be granted one or more Options
under the Plan, and such Options will be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion.  The Committee may designate whether an Option
is to be considered an Incentive Stock Option or a Non-Statutory Stock Option. 
To the extent that any Incentive Stock Option granted under the Plan ceases for
any reason to qualify as an “incentive stock option” for purposes of Section 422
of the Code, such Incentive Stock Option will continue to be outstanding for
purposes of the Plan but will thereafter be deemed to be a Non-Statutory Stock
Option.

 

6.2           Exercise Price.  The per share price to be paid by a Participant
upon exercise of an Option will be determined by the Committee in its discretion
at the time of the Option grant; provided, however, that (a) such price will not
be less than 100% of the Fair Market Value of one

 

5

--------------------------------------------------------------------------------


 

share of Common Stock on the date of grant with respect to an Incentive Stock
Option (110% of the Fair Market Value if, at the time the Incentive Stock Option
is granted, the Participant owns, directly or indirectly, more than 10% of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation of the Company), and (b) such price will not be less
than 85% of the Fair Market Value of one share of Common Stock on the date of
grant with respect to a Non-Statutory Stock Option.

 

6.3           Exercisability and Duration.  An Option will become exercisable at
such times and in such installments as may be determined by the Committee in its
sole discretion at the time of grant; provided, however, that no Incentive Stock
Option may be exercisable after ten (10) years from its date of grant (five (5)
years from its date of grant if, at the time the Incentive Stock Option is
granted, the Participant owns, directly or indirectly, more than 10% of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation of the Company).

 

6.4           Payment of Exercise Price.  The total purchase price of the shares
to be purchased upon exercise of an Option will be paid entirely in cash
(including check, bank draft or money order); provided, however, that the
Committee, in its sole discretion and upon terms and conditions established by
the Committee, may allow such payments to be made, in whole or in part, by
tender of a Broker Exercise Notice, Previously Acquired Shares, a promissory
note (on terms acceptable to the Committee in its sole discretion) or by a
combination of such methods.  For purposes of such payment, Previously Acquired
Shares tendered or covered by an attestation will be valued at their Fair Market
Value on the exercise date.

 

6.5           Manner of Exercise.  An Option may be exercised by a Participant
in whole or in part from time to time, subject to the conditions contained in
the Plan and in the agreement evidencing such Option, by delivery in person, by
facsimile or electronic transmission or through the mail of written notice of
exercise to the Company at its principal executive office in Minneapolis,
Minnesota and by paying in full the total exercise price for the shares of
Common Stock to be purchased in accordance with Section 6.4 of the Plan.

 

6.6           Aggregate Limitation of Stock Subject to Incentive Stock Options. 
To the extent that the aggregate Fair Market Value (determined as of the date an
Incentive Stock Option is granted) of the shares of Common Stock with respect to
which incentive stock options (within the meaning of Section 422 of the Code)
are exercisable for the first time by a Participant during any calendar year
(under the Plan and any other incentive stock option plans of the Company or any
subsidiary or parent corporation of the Company (within the meaning of the
Code)) exceeds $100,000 (or such other amount as may be prescribed by the Code
from time to time), such excess Options will be treated as Non-Statutory Stock
Options.  The determination will be made by taking incentive stock options into
account in the order in which they were granted.  If such excess only applies to
a portion of an Incentive Stock Option, the Committee, in its discretion, will
designate which shares will be treated as shares to be acquired upon exercise of
an Incentive Stock Option.

 

7.             Stock Appreciation Rights.

 

7.1           Grant.  An Eligible Recipient may be granted one or more Stock
Appreciation Rights under the Plan, and such Stock Appreciation Rights will be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the

 

6

--------------------------------------------------------------------------------


 

Committee in its sole discretion.  The Committee will have the sole discretion
to determine the form in which payment of the economic value of Stock
Appreciation Rights will be made to a Participant (i.e., cash, Common Stock or
any combination thereof) or to consent to or disapprove the election by a
Participant of the form of such payment.

 

7.2           Exercise Price.  The exercise price of a Stock Appreciation Right
will be determined by the Committee, in its discretion, at the date of grant but
may not be less than 100% of the Fair Market Value of one share of Common Stock
on the date of grant.

 

7.3           Exercisability and Duration.  A Stock Appreciation Right will
become exercisable at such time and in such installments as may be determined by
the Committee in its sole discretion at the time of grant; provided, however,
that no Stock Appreciation Right may be exercisable after ten (10) years from
its date of grant.  A Stock Appreciation Right will be exercised by giving
notice in the same manner as for Options, as set forth in Section 6.5 of the
Plan.

 


8.             RESTRICTED STOCK AWARDS.


 

8.1           Grant.  An Eligible Recipient may be granted one or more
Restricted Stock Awards under the Plan, and such Restricted Stock Awards will be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the Committee in its sole discretion.  The
Committee may impose such restrictions or conditions, such as a repurchase
option or forfeiture, not inconsistent with the provisions of the Plan, to the
vesting of or the lapse of restrictions or conditions for any such Restricted
Stock Awards as it deems appropriate, including, without limitation, that the
Participant remain in the continuous employ or service of the Company or a
Subsidiary for a certain period or that the Participant or the Company (or any
Subsidiary or division thereof) satisfy certain performance goals or criteria.

 

8.2           Rights as a Shareholder; Transferability.  Except as provided in
Sections 8.1, 8.3 and 14.3 of the Plan, a Participant will have all voting,
dividend, liquidation and other rights with respect to shares of Common Stock
issued to the Participant as a Restricted Stock Award under this Section 8 upon
the Participant becoming the holder of record of such shares as if such
Participant were a holder of record of shares of unrestricted Common Stock.

 

8.3           Dividends and Distributions.  Unless the Committee determines
otherwise in its sole discretion (either in the agreement evidencing the
Restricted Stock Award at the time of grant or at any time after the grant of
the Restricted Stock Award), any dividends or distributions (including regular
quarterly cash dividends) paid with respect to shares of Common Stock subject to
the unvested portion of a Restricted Stock Award will be subject to the same
restrictions as the shares to which such dividends or distributions relate.  In
the event the Committee determines not to pay dividends or distributions
currently, the Committee will determine in its sole discretion whether any
interest will be paid on such dividends or distributions.  In addition, the
Committee in its sole discretion may require such dividends and distributions to
be reinvested (and in such case the Participant consents to such reinvestment)
in shares of Common Stock that will be subject to the same restrictions as the
shares to which such dividends or distributions relate.

 

8.4           Enforcement of Restrictions.  To enforce the restrictions referred
to in this Section 8, the Committee may place a legend on the stock certificates
referring to such

 

7

--------------------------------------------------------------------------------


 

restrictions and may require the Participant, until the restrictions have
lapsed, to keep the stock certificates, together with duly endorsed stock
powers, in the custody of the Company or its transfer agent or to maintain
evidence of stock ownership, together with duly endorsed stock powers, in a
certificateless book-entry stock account with the Company’s transfer agent.

 


9.             PERFORMANCE UNITS.


 

An Eligible Recipient may be granted one or more Performance Units under the
Plan, and such Performance Units will be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion.  The Committee may impose such restrictions or
conditions, not inconsistent with the provisions of the Plan, to the vesting of
such Performance Units as it deems appropriate, including, without limitation,
that the Participant remain in the continuous employ or service of the Company
or any Subsidiary for a certain period or that the Participant or the Company
(or any Subsidiary or division thereof) satisfy certain performance goals or
criteria.  The Committee will have the sole discretion to determine the form in
which payment of the economic value of Performance Units will be made to a
Participant (i.e., cash, Common Stock or any combination thereof) or to consent
to or disapprove the election by a Participant of the form of such payment.

 


10.           STOCK BONUSES.


 

An Eligible Recipient may be granted one or more Stock Bonuses under the Plan,
and such Stock Bonuses will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee. 
The Participant will have all voting, dividend, liquidation and other rights
with respect to the shares of Common Stock issued to a Participant as a Stock
Bonus under this Section 10 upon the Participant becoming the holder of record
of such shares; provided, however, that the Committee may impose such
restrictions on the assignment or transfer of a Stock Bonus as it deems
appropriate.

 


11.           EFFECT OF TERMINATION OF EMPLOYMENT OR OTHER SERVICE.


 

11.1         Termination Due to Death, Disability or Retirement.  Unless
otherwise provided by the Committee in its sole discretion in the agreement
evidencing an Incentive Award, in the event a Participant’s employment or other
service with the Company and all Subsidiaries is terminated by reason of death,
Disability or Retirement:

 


(A)           ALL OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS THEN HELD BY
THE PARTICIPANT WILL REMAIN EXERCISABLE, TO THE EXTENT EXERCISABLE AS OF THE
DATE OF SUCH TERMINATION, FOR A PERIOD OF SIX (6) MONTHS AFTER SUCH TERMINATION
(BUT IN NO EVENT AFTER THE EXPIRATION DATE OF ANY SUCH OPTION OR STOCK
APPRECIATION RIGHT);


 


(B)           THE RESTRICTIONS (AS SET FORTH IN THE RESTRICTED STOCK AWARD
AGREEMENT) APPLICABLE TO [12.5%] OF THE UNVESTED SHARES OF ANY RESTRICTED STOCK
AWARD WILL IMMEDIATELY LAPSE AND TERMINATE AND THOSE SHARES WILL BECOME FULLY
VESTED.  THE BALANCE OF THE SHARES SHALL REMAIN UNVESTED AND SUBJECT TO THE
RESTRICTIONS AND REPURCHASE OPTION AS SET FORTH IN THE RESTRICTED STOCK AWARD
AGREEMENT; AND

 

8

--------------------------------------------------------------------------------


 


(C)           ALL PERFORMANCE UNITS AND STOCK BONUSES THEN HELD BY THE
PARTICIPANT WILL VEST AND/OR CONTINUE TO VEST IN THE MANNER DETERMINED BY THE
COMMITTEE AND SET FORTH IN THE AGREEMENT EVIDENCING SUCH PERFORMANCE UNITS OR
STOCK BONUSES.


 


11.2         TERMINATION FOR REASONS OTHER THAN DEATH, DISABILITY OR RETIREMENT.


 


(A)           UNLESS OTHERWISE PROVIDED BY THE COMMITTEE IN ITS SOLE DISCRETION
IN THE AGREEMENT EVIDENCING AN INCENTIVE AWARD, IN THE EVENT A PARTICIPANT’S
EMPLOYMENT OR OTHER SERVICE IS TERMINATED WITH THE COMPANY AND ALL SUBSIDIARIES
FOR ANY REASON OTHER THAN DEATH, DISABILITY OR RETIREMENT, OR A PARTICIPANT IS
IN THE EMPLOY OR SERVICE OF A SUBSIDIARY AND THE SUBSIDIARY CEASES TO BE A
SUBSIDIARY OF THE COMPANY (UNLESS THE PARTICIPANT CONTINUES IN THE EMPLOY OR
SERVICE OF THE COMPANY OR ANOTHER SUBSIDIARY), ALL RIGHTS OF THE PARTICIPANT
UNDER THE PLAN AND ANY AGREEMENTS EVIDENCING AN INCENTIVE AWARD WILL IMMEDIATELY
TERMINATE, WITHOUT NOTICE OF ANY KIND, AND NO OPTIONS OR STOCK APPRECIATION
RIGHTS THEN HELD BY THE PARTICIPANT WILL THEREAFTER BE EXERCISABLE, ALL
RESTRICTED STOCK AWARDS THEN HELD BY THE PARTICIPANT THAT HAVE NOT VESTED WILL
BE TERMINATED AND FORFEITED, AND ALL PERFORMANCE UNITS AND STOCK BONUSES THEN
HELD BY THE PARTICIPANT WILL VEST AND/OR CONTINUE TO VEST IN THE MANNER
DETERMINED BY THE COMMITTEE AND SET FORTH IN THE AGREEMENT EVIDENCING SUCH
PERFORMANCE UNITS OR STOCK BONUSES; PROVIDED, HOWEVER, THAT IF SUCH TERMINATION
IS DUE TO ANY REASON OTHER THAN TERMINATION BY THE COMPANY OR ANY SUBSIDIARY FOR
“CAUSE,” ALL OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS THEN HELD BY SUCH
PARTICIPANT WILL REMAIN EXERCISABLE, TO THE EXTENT EXERCISABLE AS OF SUCH
TERMINATION, FOR A PERIOD OF THREE (3) MONTHS AFTER SUCH TERMINATION (BUT IN NO
EVENT AFTER THE EXPIRATION DATE OF ANY SUCH OPTION OR STOCK APPRECIATION RIGHT).


 


(B)           FOR PURPOSES OF THIS SECTION 11.2, “CAUSE” (AS DETERMINED BY THE
COMMITTEE) WILL BE AS DEFINED IN ANY EMPLOYMENT OR OTHER AGREEMENT OR POLICY
APPLICABLE TO THE PARTICIPANT OR, IF NO SUCH AGREEMENT OR POLICY EXISTS, WILL
MEAN (I) DISHONESTY, FRAUD, MATERIAL MISREPRESENTATION, EMBEZZLEMENT OR
DELIBERATE INJURY OR ATTEMPTED INJURY, IN EACH CASE RELATED TO THE COMPANY, ANY
SUBSIDIARY OR THE BUSINESS OF ANY SUCH ENTITY; (II) ANY UNLAWFUL OR CRIMINAL
ACTIVITY OF A SERIOUS NATURE; (III) ANY INTENTIONAL AND DELIBERATE BREACH OF A
DUTY OR DUTIES THAT, INDIVIDUALLY OR IN THE AGGREGATE, ARE MATERIAL IN RELATION
TO THE PARTICIPANT’S OVERALL DUTIES; OR (IV) ANY MATERIAL BREACH OF ANY
EMPLOYMENT, SERVICE, CONFIDENTIALITY OR NON-COMPETE AGREEMENT ENTERED INTO WITH
THE COMPANY OR ANY SUBSIDIARY.  THE COMPANY MAY DEFER THE EXERCISE OR VESTING
OF, OR ISSUANCE OF SHARES PURSUANT TO, ANY INCENTIVE AWARD FOR A PERIOD OF UP TO
FORTY-FIVE (45) DAYS IN ORDER FOR THE COMMITTEE TO MAKE ANY DETERMINATION AS TO
THE EXISTENCE OF “CAUSE.”


 

11.3         Modification of Rights Upon Termination.  Notwithstanding the other
provisions of this Section 11, upon a Participant’s termination of employment or
other service with the Company and all Subsidiaries, the Committee may, in its
sole discretion (which may be exercised at any time on or after the date of
grant, including following such termination), cause Options and Stock
Appreciation Rights (or any part thereof) then held by such Participant to
become or continue to become exercisable and/or remain exercisable following
such termination of employment or service and Restricted Stock Awards,
Performance Units and Stock Bonuses then held by such Participant to vest and/or
continue to vest or become free of transfer restrictions, as the case may be,
following such termination of employment or service, in each

 

9

--------------------------------------------------------------------------------


 

case in the manner determined by the Committee; provided, however, that no
Incentive Award may remain exercisable or continue to vest beyond its expiration
date.

 

11.4         Exercise of Incentive Stock Options Following Termination.  Any
Incentive Stock Option that remains unexercised (and exercisable pursuant to an
agreement with the Company) more than one (1) year following termination of
employment by reason of Disability or more than three (3) months following
termination for any reason other than death or Disability will thereafter be
deemed to be a Non-Statutory Stock Option.

 

11.5         Date of Termination of Employment or Other Service.  Unless the
Committee otherwise determines in its sole discretion, a Participant’s
employment or other service will, for purposes of the Plan, be deemed to have
terminated on the date recorded on the personnel or other records of the Company
or the Subsidiary for which the Participant provides employment or other
service, as determined by the Committee in its sole discretion based upon such
records.

 


12.           PAYMENT OF WITHHOLDING TAXES.


 

12.1         General Rules.  The Company is entitled to (a) withhold and deduct
from future wages of the Participant (or from other amounts that may be due and
owing to the Participant from the Company or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all foreign, federal, state and local withholding and
employment-related tax requirements attributable to an Incentive Award,
including, without limitation, the grant, exercise or vesting of, or payment of
dividends with respect to, an Incentive Award or a disqualifying disposition of
stock received upon exercise of an Incentive Stock Option, or (b) require the
Participant promptly to remit the amount of such withholding to the Company
before taking any action, including issuing any shares of Common Stock, with
respect to an Incentive Award.

 

12.2         Special Rules.  The Committee may, in its sole discretion and upon
terms and conditions established by the Committee, permit or require a
Participant to satisfy, in whole or in part, any withholding or
employment-related tax obligation described in Section 12.1 of the Plan by
electing to tender Previously Acquired Shares, a Broker Exercise Notice or a
promissory note (on terms acceptable to the Committee in its sole discretion),
or by a combination of such methods.  For purposes of such payment, Previously
Acquired Shares tendered or covered by an attestation will be valued at their
Fair Market Value.

 


13.           CHANGE IN CONTROL.


 


13.1         CHANGE IN CONTROL.  FOR PURPOSES OF THIS SECTION 13, A “CHANGE IN
CONTROL” OF THE COMPANY WILL MEAN THE FOLLOWING:


 


(A)           THE SALE, LEASE, EXCHANGE OR OTHER TRANSFER, DIRECTLY OR
INDIRECTLY, OF SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (IN ONE
TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS) TO A PERSON OR ENTITY THAT
IS NOT CONTROLLED BY THE COMPANY;


 


(B)           THE APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF ANY PLAN OR
PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF THE COMPANY;

 

10

--------------------------------------------------------------------------------


 


(C)           ANY PERSON BECOMES AFTER THE EFFECTIVE DATE OF THE PLAN THE
“BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY
OR INDIRECTLY, OF (I) 20% OR MORE, BUT NOT 50% OR MORE, OF THE COMBINED VOTING
POWER OF THE COMPANY’S OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT TO
VOTE AT ELECTIONS OF DIRECTORS, UNLESS THE TRANSACTION RESULTING IN SUCH
OWNERSHIP HAS BEEN APPROVED IN ADVANCE BY THE CONTINUITY DIRECTORS (AS DEFINED
IN SECTION 13.2 BELOW), OR (II) 50% OR MORE OF THE COMBINED VOTING POWER OF THE
COMPANY’S OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT
ELECTIONS OF DIRECTORS (REGARDLESS OF ANY APPROVAL BY THE CONTINUITY DIRECTORS);
PROVIDED THAT A TRADITIONAL INSTITUTION OR VENTURE CAPITAL FINANCING TRANSACTION
SHALL BE EXCLUDED FROM THIS DEFINITION;


 


(D)           A MERGER OR CONSOLIDATION TO WHICH THE COMPANY IS A PARTY IF THE
SHAREHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO EFFECTIVE DATE OF SUCH MERGER
OR CONSOLIDATION HAVE “BENEFICIAL OWNERSHIP” (AS DEFINED IN RULE 13D-3 UNDER THE
EXCHANGE ACT), IMMEDIATELY FOLLOWING THE EFFECTIVE DATE OF SUCH MERGER OR
CONSOLIDATION, OF SECURITIES OF THE SURVIVING CORPORATION REPRESENTING (I) MORE
THAN 50%, BUT LESS THAN 80%, OF THE COMBINED VOTING POWER OF THE SURVIVING
CORPORATION’S THEN OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT
ELECTIONS OF DIRECTORS, UNLESS SUCH MERGER OR CONSOLIDATION HAS BEEN APPROVED IN
ADVANCE BY THE CONTINUITY DIRECTORS, OR (II) 50% OR LESS OF THE COMBINED VOTING
POWER OF THE SURVIVING CORPORATION’S THEN OUTSTANDING SECURITIES ORDINARILY
HAVING THE RIGHT TO VOTE AT ELECTIONS OF DIRECTORS (REGARDLESS OF ANY APPROVAL
BY THE CONTINUITY DIRECTORS);


 


(E)           AFTER THE DATE THE COMPANY’S SECURITIES ARE FIRST SOLD IN A
REGISTERED PUBLIC OFFERING, THE CONTINUITY DIRECTORS CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; OR


 


(F)            ANY OTHER CHANGE IN CONTROL OF THE COMPANY OF A NATURE THAT WOULD
BE REQUIRED TO BE REPORTED PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT,
WHETHER OR NOT THE COMPANY IS THEN SUBJECT TO SUCH REPORTING REQUIREMENT.


 


13.2         CONTINUITY DIRECTORS.  FOR PURPOSES OF THIS SECTION 13, “CONTINUITY
DIRECTORS” OF THE COMPANY WILL MEAN ANY INDIVIDUALS WHO ARE MEMBERS OF THE BOARD
ON THE EFFECTIVE DATE OF THE PLAN AND ANY INDIVIDUAL WHO SUBSEQUENTLY BECOMES A
MEMBER OF THE BOARD WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S
SHAREHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE CONTINUITY
DIRECTORS (EITHER BY SPECIFIC VOTE OR BY APPROVAL OF THE COMPANY’S PROXY
STATEMENT IN WHICH SUCH INDIVIDUAL IS NAMED AS A NOMINEE FOR DIRECTOR WITHOUT
OBJECTION TO SUCH NOMINATION).


 


13.3         ACCELERATION OF VESTING.  WITHOUT LIMITING THE AUTHORITY OF THE
COMMITTEE UNDER SECTIONS 3.2 AND 4.3 OF THE PLAN, IF A CHANGE IN CONTROL OF THE
COMPANY OCCURS WHEREBY THE ACQUIRING ENTITY OR SUCCESSOR TO THE COMPANY DOES NOT
ASSUME THE INCENTIVE AWARDS OR REPLACE THEM WITH SUBSTANTIALLY EQUIVALENT
INCENTIVE AWARDS, THEN, UNLESS OTHERWISE PROVIDED BY THE COMMITTEE IN ITS SOLE
DISCRETION IN THE AGREEMENT EVIDENCING AN INCENTIVE AWARD AT THE TIME OF GRANT,
AS OF THE DATE OF THE CHANGE OF CONTROL: (A) ALL OUTSTANDING OPTIONS AND STOCK
APPRECIATION RIGHTS WILL VEST AND WILL BECOME IMMEDIATELY EXERCISABLE IN FULL
AND WILL REMAIN EXERCISABLE FOR THE REMAINDER OF THEIR TERMS, REGARDLESS OF
WHETHER THE PARTICIPANT TO WHOM SUCH OPTIONS OR STOCK APPRECIATION RIGHTS HAVE
BEEN GRANTED REMAINS IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANY SUBSIDIARY
OR ANY ACQUIRING ENTITY OR SUCCESSOR TO THE COMPANY; (B) ALL

 

11

--------------------------------------------------------------------------------


 


OUTSTANDING RESTRICTED STOCK AWARDS AND PERFORMANCE UNITS WILL BECOME
IMMEDIATELY FULLY VESTED AND NON-FORFEITABLE; AND (C) ALL OUTSTANDING STOCK
BONUSES THEN HELD BY THE PARTICIPANT WILL VEST AND/OR CONTINUE TO VEST IN THE
MANNER DETERMINED BY THE COMMITTEE AND SET FORTH IN THE AGREEMENT EVIDENCING
SUCH STOCK BONUSES.


 


13.4         CASH PAYMENT FOR OPTIONS.  IF A CHANGE IN CONTROL OF THE COMPANY
OCCURS, THEN THE COMMITTEE, IF APPROVED BY THE COMMITTEE IN ITS SOLE DISCRETION
EITHER IN AN AGREEMENT EVIDENCING AN OPTION AT THE TIME OF GRANT OR AT ANY TIME
AFTER THE GRANT OF AN OPTION, AND WITHOUT THE CONSENT OF ANY PARTICIPANT
AFFECTED THEREBY, MAY DETERMINE THAT:


 


(A)           SOME OR ALL PARTICIPANTS HOLDING OUTSTANDING OPTIONS WILL RECEIVE,
WITH RESPECT TO SOME OR ALL OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH
OPTIONS, AS OF THE EFFECTIVE DATE OF ANY SUCH CHANGE IN CONTROL OF THE COMPANY,
CASH IN AN AMOUNT EQUAL TO THE EXCESS OF THE FAIR MARKET VALUE OF SUCH SHARES
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH CHANGE IN CONTROL OF THE COMPANY
OVER THE EXERCISE PRICE PER SHARE OF SUCH OPTIONS; AND


 


(B)           WITH RESPECT TO ANY GRANTED AND OUTSTANDING OPTION, THE FAIR
MARKET VALUE OF THE SHARES OF COMMON STOCK UNDERLYING SUCH OPTION IS LESS THAN
OR EQUAL TO THE EXERCISE PRICE PER SHARE OF SUCH OPTION AS OF THE EFFECTIVE DATE
OF THE APPLICABLE CHANGE IN CONTROL AND THE OPTION, THEREFORE, SHALL TERMINATE
AS OF THE EFFECTIVE DATE OF THE APPLICABLE CHANGE IN CONTROL.


 

If the Committee makes a determination as set forth in subparagraph (a) of this
Section 13.4, then as of the effective date of any such Change in Control of the
Company such Options will terminate as to such shares and the Participants
formerly holding such Options will only have the right to receive such cash
payment(s).  If the Committee makes a determination as set forth in subparagraph
(b) of this Section 13.4, then as of the effective date of any such Change in
Control of the Company such Options will terminate, become void and expire as to
all unexercised shares of Common Stock subject to such Options on such date, and
the Participants formerly holding such Options will have no further rights with
respect to such Options.

 

13.5         Limitation on Change in Control Payments.  Notwithstanding anything
in Section 13.3 or 13.4 of the Plan to the contrary, if, with respect to a
Participant, the acceleration of the vesting of an Incentive Award as provided
in Section 13.3 or the payment of cash in exchange for all or part of an
Incentive Award as provided in Section 13.4 (which acceleration or payment could
be deemed a “payment” within the meaning of Section 280G(b)(2) of the Code),
together with any other “payments” that such Participant has the right to
receive from the Company or any corporation that is a member of an “affiliated
group” (as defined in Section 1504(a) of the Code without regard to
Section 1504(b) of the Code) of which the Company is a member, would constitute
a “parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
“payments” to such Participant pursuant to Section 13.3 or 13.4 of the Plan will
be reduced to the largest amount as will result in no portion of such “payments”
being subject to the excise tax imposed by Section 4999 of the Code; provided,
however, that such reduction shall be made only if the aggregate amount of the
payments after such reduction exceeds the difference between (a) the amount of
such payments absent such reduction minus (b) the aggregate amount of the excise
tax imposed under Section 4999 of the Code attributable to any such excess
parachute payments.  Notwithstanding the foregoing sentence, if a Participant is
subject to a separate agreement with the Company or a Subsidiary

 

12

--------------------------------------------------------------------------------


 

that expressly addresses the potential application of Sections 280G or 4999 of
the Code (including, without limitation, that “payments” under such agreement or
otherwise will be reduced, that the Participant will have the discretion to
determine which “payments” will be reduced, that such “payments” will not be
reduced or that such “payments” will be “grossed up” for tax purposes), then
this Section 13.5 will not apply, and any “payments” to a Participant pursuant
to Section 13.3 or 13.4 of the Plan will be treated as “payments” arising under
such separate agreement.

 


14.           RIGHTS OF ELIGIBLE RECIPIENTS AND PARTICIPANTS; TRANSFERABILITY.


 

14.1         Employment or Service.  Nothing in the Plan will interfere with or
limit in any way the right of the Company or any Subsidiary to terminate the
employment or service of any Eligible Recipient or Participant at any time, nor
confer upon any Eligible Recipient or Participant any right to continue in the
employ or service of the Company or any Subsidiary.

 

14.2         Rights as a Shareholder.  As a holder of Incentive Awards (other
than Restricted Stock Awards and Stock Bonuses), a Participant will have no
rights as a shareholder unless and until such Incentive Awards are exercised
for, or paid in the form of, shares of Common Stock and the Participant becomes
the holder of record of such shares.  Except as otherwise provided in the Plan,
no adjustment will be made for dividends or distributions with respect to such
Incentive Awards as to which there is a record date preceding the date the
Participant becomes the holder of record of such shares, except as the Committee
may determine in its discretion.

 

14.3         Restrictions on Transfer.  Except pursuant to testamentary will or
the laws of descent and distribution or as otherwise expressly permitted by the
Plan, unless approved by the Committee in its sole discretion, no right or
interest of any Participant in an Incentive Award prior to the exercise or
vesting of such Incentive Award will be assignable or transferable, or subjected
to any lien, during the lifetime of the Participant, either voluntarily or
involuntarily, directly or indirectly, by operation of law or otherwise.  A
Participant will, however, be entitled to designate a beneficiary to receive an
Incentive Award upon such Participant’s death, and in the event of a
Participant’s death, payment of any amounts due under the Plan will be made to,
and exercise of any Options (to the extent permitted pursuant to Section 11 of
the Plan) may be made by, the Participant’s legal representatives, heirs and
legatees.  If a deceased Participant has designated a beneficiary and such
beneficiary survives the Participant but dies before complete payment of all
amounts due under the Plan or exercise of all exercisable Options, then such
payments will be made to, and the exercise of such Options may be made by, the
legal representatives, heirs and legatees of the beneficiary.

 

14.4         Breach of Confidentiality, Assignment of Inventions or Non-Compete
Agreements.  Notwithstanding anything in the Plan to the contrary, in the event
that a Participant materially breaches the terms of any confidentiality,
assignment of inventions or non-compete agreement entered into with the Company
or any Subsidiary, whether such breach occurs before or after termination of
such Participant’s employment or other service with the Company or any
Subsidiary, the Committee in its sole discretion may immediately terminate all
rights of the Participant under the Plan and any agreements evidencing an
Incentive Award then held by the Participant without notice of any kind.

 

14.5         Non-Exclusivity of the Plan.  Nothing contained in the Plan is
intended to modify or rescind any previously or subsequently approved
compensation plans or programs of the

 

13

--------------------------------------------------------------------------------


 

Company or create any limitations on the power or authority of the Board to
adopt such additional or other compensation arrangements as the Board may deem
necessary or desirable.

 


15.           SECURITIES LAW AND OTHER RESTRICTIONS.


 

Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under this Plan, and a Participant may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to Incentive
Awards granted under the Plan, unless (a) there is in effect with respect to
such shares a registration statement under the Securities Act and any applicable
state or foreign securities laws or an exemption from such registration under
the Securities Act and applicable state or foreign securities laws; and
(b) there has been obtained any other consent, approval or permit from any other
regulatory body which the Committee, in its sole discretion, deems necessary or
advisable.  The Company may condition such issuance, sale or transfer upon the
receipt of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing shares of Common Stock, as
may be deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.

 


16.           PLAN AMENDMENT, MODIFICATION AND TERMINATION.


 

The Board may suspend or terminate the Plan or any portion thereof at any time,
and may amend the Plan from time to time in such respects as the Board may deem
advisable in order that Incentive Awards under the Plan will conform to any
change in applicable laws or regulations or in any other respect the Board may
deem to be in the best interests of the Company; provided, however, that no
amendments to the Plan will be effective without approval of the shareholders of
the Company if shareholder approval of the amendment is then required pursuant
to Section 422 of the Code or the rules of any stock exchange or Nasdaq or
similar regulatory body.  No termination, suspension or amendment of the Plan
may adversely affect any outstanding Incentive Award without the consent of the
affected Participant; provided, however, that this sentence will not impair the
right of the Committee to take whatever action it deems appropriate under
Sections 3.2, 4.3 and 13 of the Plan.

 


17.           EFFECTIVE DATE AND DURATION OF THE PLAN.


 

The Plan is effective as of June 30, 2004, the date it was adopted by the
Board.  The Plan will terminate at midnight on June 29, 2014 and may be
terminated prior to such time by Board action, and no Incentive Award may be
granted after such termination.  Incentive Awards outstanding upon termination
of the Plan may continue to be exercised, or become free of restrictions, in
accordance with their terms.

 


18.           MISCELLANEOUS.


 

18.1         Governing Law.  The validity, construction, interpretation,
administration and effect of the Plan and any rules, regulations and actions
relating to the Plan will be governed by and construed exclusively in accordance
with the laws of the State of Minnesota, notwithstanding the conflicts of laws
principles of any jurisdictions.

 

18.2         Successors and Assigns.  The Plan will be binding upon and inure to
the benefit of the successors and permitted assigns of the Company and the
Participants.

 

14

--------------------------------------------------------------------------------